NEWS RELEASE For Immediate Release June 30, Canwest and ad hoc committee of 8% noteholders continue recapitalization of Canwest Media Inc. discussions WINNIPEG – Canwest Global Communications Corp. announced today that its subsidiary, Canwest Media Inc. (“CMI”), is continuing discussions with the members of an ad hoc committee (the “Ad Hoc Committee”) of 8% noteholders of CMI regarding a recapitalization transaction. The holders of the new 12% senior secured notes of CMI and Canwest Television Limited Partnership as well as CIT Business Credit Canada Inc., the provider of a senior secured revolving asset-based loan facility to CMI, have agreed to extend to July 17, 2009, the date by which CMI must reach an agreement in principle with members of the Ad Hoc Committee in respect of a recapitalization transaction, as well as certain other milestones that were to be achieved by June 30, 2009. The date by which CMI must enter into a definitive agreement in respect of a recapitalization transaction has been extended to July 31, CMI and the members of the Ad Hoc Committee have also entered into a further extension agreement and forbearance to July 17, 2009. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest.
